December 17, 2010


Ms. Wanda McKee Fowler
Wright & Close LLP
Three Riverway Suite 600
Houston, TX 77056
Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701

RE:   Case Number:  09-0048
      Court of Appeals Number:  10-06-00256-CV&10-08-00353-CV
      Trial Court Number:  2003-2308-4

Style:      MCI SALES AND SERVICE, INC., F/K/A HAUSMAN BUS SALES, INC. AND
      MOTOR COACH INDUSTRIES MEXICO, S.A. DE C.V., F/K/A DINA AUTOBUSES,
      S.A. DE C.V.
      v.
      JAMES HINTON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
      DOLORES HINTON, DECEASED, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  The Motion to Take Judicial Notice is granted.   You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Karen Matkin|